                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 4:18 CR 628
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
BRIAN K. CARDER,                                 )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge David A. Ruiz, regarding the change of plea hearing of Brian K. Carder, which was

referred to the Magistrate Judge with the consent of the parties.

           On October 24, 2018, the government filed a four count Indictment, charging Defendant

Brian K. Carder, in counts one, two and three with Conspiracy to Obstruct Justice, in violation of

Title 18 section 1512(k), Obstruction of Justice, in violation of Title 18, section 1512(c)(2) and 18:2,

and Obstruction of Proceedings, in violation of Title 18 section 1505 and 18:2 . Defendant Carder

was arraigned on October 30, 2018, and entered a plea of not guilty to counts one, two and three of

the Indictment, before Magistrate Judge Limbert. On July 11, 2019, Magistrate Judge Ruiz, received

Defendant Carder’s plea of guilty to Count 1 of the Indictment, and issued a Report and

Recommendation (“R&R”), concerning whether the plea should be accepted and a finding of guilty

entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant
Carder is found to be competent to enter a plea and to understand his constitutional rights. He is

aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Carder is adjudged guilty to Count 1 of the Indictment, in violation

of Title 18 United States Code, Section 1512(k). This matter was referred to the U. S. Probation

Department for the completion of a pre-sentence investigation and report. Sentencing will be held

on October 15, 2019, at 2:00 p.m. in Courtroom 17A, Carl B. Stokes United States Court House, 801

West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
September 25, 2019
